Citation Nr: 0322638	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to secondary service connection for a right hip 
disability diagnosed as osteoarthritis, avascular necrosis 
and trochanteric bursitis, claimed as 1) attributable 
surgical scars for a service-connected pilonidal cyst, or 2) 
attributable to autonomic pelvic dysfunction in turn caused 
by surgical scars for a service-connected pilonidal cyst, or 
3) aggravated by service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to June 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


REMAND

At the outset, the Board notes that although the veteran 
seeks secondary service connection for right hip disability 
on three different theories of etiology, reflected on the 
title page of this document, all three theories are 
encompassed by the single current claim for service 
connection for right hip disability.  See Ashford v. Brown, 
10 Vet. App. 120, 123 (holding that claims for service 
connection for a "lung condition, chronic bronchitis," 
"bronchitis and pneumonoconiosis," a "respiratory condition," 
"severe chronic lung disease," "chronic obstructive pulmonary 
disease," "a lung disorder," and "a lung disorder, claimed as 
a residual of asbestos exposure," all represented claims for 
service connection the same lung disability, so that 
reopening of prior finally denied claims required new and 
material evidence). 

In connection with the current appeal, the Board has obtained 
an April 2003 opinion from an independent medical expert 
(IME).  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901 (2002).  While the opinion contains much helpful 
medical analysis pertinent to the issue on appeal, it leaves 
open the question of whether the veteran's service-connected 
PTSD aggravates his osteoarthritis of the right hip with 
restricted motion and pain.  The examiner opined that "it is 
likely that the [veteran's]  PTSD can aggravate" the right 
hip disability, but the orthopedic examiner added that he was 
not a psychiatrist and had only a limited knowledge of PTSD.  
The Board also notes that a January 1999 VA orthopedic 
examiner opined that the veteran's "symptoms in the back and 
right lower extremity are probably severely increased by 
chronic tension and/or depression."  While a temporary 
worsening of symptoms of a disability subject to exacerbation 
is not indicative of an increase in the severity of the 
underlying disability (Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991)), in considering the comments of both orthopedic 
examiners, it is the Board's judgment that a VA examination 
by a specialist in psychiatry is warranted, which includes an 
opinion as to whether the veteran's service-connected PTSD 
has aggravated his non-service-connected osteoarthritis of 
the right hip, to decide the merits of the veteran's claim 
for secondary service connection.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  

Also, the appellant has not been apprised of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000) (VCAA).  The RO should ensure compliance 
with the duty to notify and assist provisions of the VCAA, to 
include notifying the veteran of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In light of the Federal Circuit's holdings, the Board 
concludes that it must remand the veteran's claim for the RO 
to accomplish the duties to notify and assist as mandated by 
the VCAA.



Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, to 
include 38 U.S.C. § 5103(b).  The RO's 
attention is directed to Quartuccio v. 
Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present. 

2.  After the above action is completed 
and any new evidence is associated with 
the claims file, the veteran should be 
scheduled for a VA psychiatric 
examination  for the purpose of 
determining whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran's non-
service-connected osteoarthritis of the 
right hip (or related avascular necrosis 
of the right hip) was aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) by his 
service-connected PTSD.
 
In so doing, the examiner should review 
the medical records, to include a January 
1999 VA examiner's opinion that that the 
veteran's symptoms in the back and right 
lower extremity are probably severely 
increased by chronic tension and/or 
depression, and the April 2003 opinion of 
a general surgeon that it is likely that 
the veteran's PTSD can aggravate his 
osteoarthritis of the right hip with 
restricted motion and pain (with the 
proviso that he added that he was not a 
psychiatrist and had only a limited 
knowledge of PTSD).
 
The examiner is advised that the veteran 
is already service-connected for chronic 
low back muscular strain superimposed on 
degenerative instability and right thigh 
and buttock muscular strain plus referred 
discomfort to the right lower extremity 
from the back.  Therefore, the 
psychiatric opinion rendered should focus 
on whether the veteran's non-service-
connected right hip disability was 
aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his service-
connected PTSD.

3.  The RO should readjudicate the issue 
of entitlement to secondary service 
connection for a right hip disability  
with consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in July 2000.
 
4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an SSOC 
which must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the July 2000 SSOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




